                Case: 1:20-cv-01905
ILND 450 (Rev. 04/29/2016)                      Document
                           Judgment in a Civil Action      #: 39 Filed: 01/28/21 Page 1 of 1 PageID #:290

                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF ILLINOIS

 FIRST MERCURY INSURANCE COMPANY,

 Plaintiff,
                                                                   No. 20-cv-01905
 v.                                                                Judge John F. Kness

 ELITE EXTERIORS, LLC and JOSE FELIPE
 POMAQUIZA,

 Defendants.

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                          in favor of plaintiff(s)
                          and against defendant(s)
                          in the amount of $0.00,

                          which        includes       pre–judgment interest.
                                       does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


                          other:

This action was (check one):

      tried by a jury with Judge         presiding, and the jury has rendered a verdict.
      tried by Judge         without a jury and the above decision was reached.
      decided by Judge John F. Kness on a motion.


Date: January 28, 2021
                                                              JOHN F. KNESS
                                                              United States District Judge
